Execution Version


Exhibit 10.25


STOCKHOLDERS AGREEMENT
dated as of
January 29, 2018
by and among
PLAYAGS, INC.,
APOLLO GAMING HOLDINGS, L.P.
and
AP GAMING VOTECO, LLC








Doc#: US1:11639190v9

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND USAGE    1
Section 1.1    Definitions    1
Section 1.2    Interpretation    5
ARTICLE II APPROVAL AND CONSULTATION OF CERTAIN MATTERS    5
Section 2.1    Approval of Apollo    5
ARTICLE III TRANSFER    7
Section 3.1    Transfers and Joinders    7
Section 3.2    Binding Effect on Transferees    7
Section 3.3    Charter Provisions    8
ARTICLE IV INFORMATION    8
Section 4.1    Books and Records; Access    8
Section 4.2    Sharing of Information    9
ARTICLE V BOARD REPRESENTATION    10
Section 5.1    Composition of Initial Board    10
Section 5.2    Nominees    10
Section 5.3    Committees    12
ARTICLE VI INDEMNIFICATION    12
Section 6.1    Right to Indemnification    12
Section 6.2    Prepayment of Expenses    12
Section 6.3    Claims    13
Section 6.4    Nonexclusivity of Rights    13
Section 6.5    Other Sources    13
Section 6.6    Indemnitor of First Resort    13
ARTICLE VII TERMINATION    14
Section 7.1    Term    14
Section 7.2    Survival    14
ARTICLE VIII REPRESENTATIONS AND WARRANTIES    14
Section 8.1    Representations and Warranties of Holdings    14
Section 8.2    Representations and Warranties of VoteCo    14
Section 8.3    Representations and Warranties of the Corporation    14
ARTICLE IX MISCELLANEOUS    15
Section 9.1    Entire Agreement    15
Section 9.2    Further Assurances    15
Section 9.3    Notices    15
Section 9.4    Governing Law    17


i



--------------------------------------------------------------------------------

Page


Section 9.5    Consent to Jurisdiction    17
Section 9.6    Equitable Remedies    17
Section 9.7    Construction    17
Section 9.8    Counterparts    18
Section 9.9    Third Party Beneficiaries    18
Section 9.10    Binding Effect    18
Section 9.11    Severability    18
Section 9.12    Adjustments Upon Change of Capitalization    18
Section 9.13    Amendments; Waivers    18
Section 9.14    Actions in Other Capacities    19
Section 9.15    Non-Recourse    19






ii



--------------------------------------------------------------------------------






INDEX OF DEFINED TERMS


Term
Section
Affiliate
Section 1.1
Agreement
Preamble
Apollo Group
Section 1.1
Articles of Incorporation
Section 1.1
beneficial ownership
Section 1.1
Board of Directors
Section 1.1
By-Laws
Section 1.1
Change of Control
Section 1.1
Claim
Section 6.1
Controlled Affiliate
Section 1.1
Controlled Entity
Section 1.1
Corporation
Preamble
Covered Person
Section 6.1
Entire Board
Section 5.2(a)
Equity Security
Section 1.1
Exchange Act
Section 1.1
Fair Market Value
Section 1.1
Fund Indemnitors
Section 6.6
Governmental Entity
Section 1.1
Hedging Obligation
Section 1.1
Holdings
Preamble
Indebtedness
Section 1.1
Information
Section 4.1
IPO
Section 1.1
IPO Registration Statement
Recitals
Lien
Section 1.1
Minimum Condition
Section 1.1
Percentage Interest
Section 1.1
Permitted Transferee
Section 1.1
Person
Section 1.1
Registrable Securities
Section 1.1
Registration Statement
Section 1.1
Related Parties
Section 9.15
SEC
Section 1.1
Securities Act
Section 1.1
Stockholder Nominee
Section 5.2(a)
Stockholders
Preamble
Subsidiary
Section 1.1








--------------------------------------------------------------------------------





Term
Section
Transfer
Section 1.1
Underwriting Agreement
Section 1.1
VoteCo
Preamble
Voting Securities
Section 1.1







2



--------------------------------------------------------------------------------






STOCKHOLDERS AGREEMENT
STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of January 29, 2018, among
PlayAGS, Inc., a Nevada corporation (the “Corporation”), Apollo Gaming Holdings,
L.P., a Delaware limited partnership (“Holdings”, and together with any other
stockholders of the Corporation who become party hereto in accordance with this
Agreement, the “Stockholders”), and AP Gaming VoteCo, LLC, a Delaware limited
liability company (“VoteCo”).
WHEREAS, in connection with the IPO (as defined herein), the Corporation and its
Affiliates (as defined herein) intend to consummate the transactions described
in the Registration Statement on Form S-1 filed by the Corporation (the “IPO
Registration Statement”); and
WHEREAS, the parties hereto desire to provide for certain governance rights and
other matters on and after the consummation of the IPO.


NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I

DEFINITIONS AND USAGE
Section 1.3    Definitions. As used in this Agreement, the following terms shall
have the following meanings:
“Affiliate” means in the case of a Person, another Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with such Person; provided, that neither the Corporation
nor any of its Subsidiaries will be deemed an Affiliate of any Stockholder or
any of such Stockholders’ Affiliates or VoteCo. For the avoidance of doubt, any
co-investment vehicle controlled by any member of the Apollo Group shall be
deemed to be an Affiliate of the Apollo Group hereunder. The term “Affiliate”
shall not include at any time any portfolio companies of Apollo Management VIII,
L.P. or its Affiliates, other than the Holdings, VoteCo, the Corporation and
their respective Subsidiaries.
As used in this definition, the term “control,” including the correlative terms
“controlling,” “controlled by” and “under common control with,” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract or otherwise) of a
Person.
“Apollo Group” means (a) Holdings, (b) Apollo Investment Fund VIII, L.P., (c)
each of their respective Affiliates (including, for avoidance of doubt, any
syndication vehicles) to which any transfers of Common Stock are made and (d)
VoteCo, to the extent







--------------------------------------------------------------------------------





that it has beneficial ownership of shares of Common Stock pursuant to that
certain Irrevocable Proxy and Power of Attorney of the Company, dated as of the
date hereof.
“Articles of Incorporation” means the articles of incorporation of the
Corporation on file in the office of the Nevada Secretary of State, as they may
be amended, restated or otherwise modified from time to time.
“beneficial ownership” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act. The terms “beneficially own” and “beneficial
owner” shall have correlative meanings.
“Board of Directors” means the board of directors of the Corporation.
“Bylaws” means the bylaws of the Corporation, as they may be amended, restated
or otherwise modified from time to time.
“Change of Control” means (i) an acquisition by any Person or group of Persons
of Equity Securities of the Corporation, whether already outstanding or newly
issued, in a transaction or series of transactions, if immediately thereafter
such Person or group of Persons (other than the Stockholders or their Permitted
Transferees or a wholly-owned Subsidiary of the Corporation) has, or would have,
directly or indirectly, beneficial ownership of fifty percent (50%) or more of
the combined Equity Securities or voting power of the Corporation; (ii) the sale
of all or substantially all of the assets of the Corporation and its
Subsidiaries, taken as a whole, directly or indirectly, to any Person or group
of Persons (other than the Stockholders or their Permitted Transferees or a
wholly-owned Subsidiary of the Corporation) in a transaction or series of
transactions; or (iii) the consummation of a tender offer, merger,
recapitalization, consolidation, business combination, reorganization or other
transaction, or series of related transactions, involving the Corporation and
any other Person or group of Persons; unless, in the case of clause (iii) of
this definition, both (1) the then-existing Stockholders, immediately prior to
such transaction or the first transaction in such series of transactions, will
beneficially own more than fifty percent (50%) of the combined Equity Securities
or voting power of the Corporation (or, if the Corporation will not be the
surviving entity or publicly traded parent company in such transaction or series
of transactions, such surviving entity or parent) immediately after the
consummation of such transaction or series of transactions and (2) the
individuals who are members of the Board of Directors, immediately prior to the
consummation of such transaction or the first transaction in such series of
transactions, will be entitled to cast at least a majority of the votes of the
Board of Directors (or the board of managers or equivalent body of such
surviving entity, as the case may be) after the closing of such transaction or
series of transactions. As used in this definition of Change of Control, the
term “group” shall have the same meaning assigned to such term in Rule 13d-5 of
the Exchange Act.
“Common Stock” means shares of the Corporation’s common stock, par value $0.01
per share.


2



--------------------------------------------------------------------------------





“Controlled Affiliate” of any Person means any Affiliate that directly or
indirectly, through one or more intermediaries, is controlled (as defined in the
definition of “Affiliate”) by such Person.
“Controlled Entity” means, as to any Person, (a) any corporation more than fifty
percent (50%) of the outstanding voting stock of which is owned by such Person
or such Person’s Affiliates, (b) any partnership of which such Person or an
Affiliate of such Person is the managing partner (or the general partner if such
partnership is a limited partnership) and in which such Person or such Person’s
Affiliates hold partnership interests representing at least fifty percent (50%)
of such partnership’s capital and profits and (c) any limited liability company
of which such Person or an Affiliate of such Person is the manager or managing
member and in which such Person or such Person’s Affiliates hold membership
interests representing at least fifty percent (50%) of such limited liability
company’s capital and profits.
“Equity Security” has the meaning ascribed to such term in Rule 405 under the
Securities Act, and in any event, includes any security having the attendant
right to vote for directors or similar representatives and any general or
limited partner interest in any Person.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor law or statute, in each case together with the rules and regulations
promulgated thereunder.
“Fair Market Value” means, with respect to property (other than cash), the fair
market value of such property as determined in good faith by the Board of
Directors.
“Governmental Entity” means any court, administrative agency, regulatory body,
commission or other governmental authority, board, bureau or instrumentality,
domestic or foreign and any subdivision thereof.
“Hedging Obligation” means, with respect to any Person, any liability of such
Person under any interest rate, currency or commodity swap agreement, cap
agreement or collar agreement, and any other agreement or arrangement designed
to protect a Person against fluctuations in interest rates, currency exchange
rates or commodity prices.
“Indebtedness” of a Person means, at any date of determination, without
duplication, (i) all obligations of such Person for borrowed money, (ii) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments (excluding contingent obligations under surety bonds),
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising and paid in the
ordinary course of business, (iv) the capitalized amount of all capital leases
of such Person, (v) all non-contingent obligations of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit,
bankers acceptance, surety bond or similar instrument, (vi) all obligations of a
type described in clauses (i) through (v) and clauses (vii) and (viii) of this
definition secured by a Lien on any asset of such Person, whether or not such
obligation is otherwise an obligation of such Person, (vii) all Hedging
Obligations


3



--------------------------------------------------------------------------------





of such Person, and (viii) all Indebtedness of others guaranteed by such Person.
Any obligation constituting Indebtedness solely by virtue of the preceding
clause (vi) shall be valued at the lower of the Fair Market Value of the
corresponding asset and the aggregate unpaid amount of such obligation.
“IPO” means the initial public offering of shares of Common Stock pursuant to an
effective IPO Registration Statement under the Securities Act.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest in
respect of such asset.
“Minimum Condition” means that the Apollo Group, together with its Permitted
Transferees, maintains, directly or indirectly, beneficial ownership of at least
331/3% of the issued and outstanding Common Stock, as adjusted for any stock
split, stock dividend, reverse stock split, recapitalization, business
combination, reclassification or similar event, in each case with such
adjustment being determined in good faith by the Board of Directors.
“Percentage Interest” means, with respect to any Person and as of any date of
determination, a fraction, expressed as a percentage, the numerator of which is
the number of shares of Common Stock held or beneficially owned by such Person
as of such date and the denominator of which is the aggregate number of shares
of Common Stock issued and outstanding as of such date.
“Permitted Transferee” means, with respect to any Person, any Controlled Entity
or Affiliate of such Person.
“Person” means any individual, partnership, firm, corporation, limited liability
company, association, trust, unincorporated organization or other entity.
“Registration Statement” means a registration statement filed by the Corporation
with the SEC.
“SEC” means the United States Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute, and the rules and
regulations promulgated thereunder.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.
“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other


4



--------------------------------------------------------------------------------





disposition or act of alienation, whether voluntary or involuntary or by
operation of law. The terms “Transferred” and “Transferring” have correlative
meanings.
“Underwriting Agreement” means the Underwriting Agreement with respect to the
IPO.
“Voting Securities” means the Common Stock and any other securities of the
Corporation or any Subsidiary of the Corporation which would entitle the holders
thereof to vote with the holders of Common Stock in the election of directors of
the Corporation.
Section 1.4    Interpretation. In this Agreement and in the exhibits hereto,
except to the extent that the context otherwise requires:
(a)    the headings are for convenience of reference only and shall not affect
the interpretation of this Agreement;
(b)    defined terms include the plural as well as the singular and vice versa;
(c)    words importing gender include all genders;
(d)    a reference to any statute or statutory provision shall be construed as a
reference to the same as it may have been or may from time to time be amended,
extended, re-enacted or consolidated and to all statutory instruments or orders
made thereunder;
(e)    any reference to a “day” shall mean the whole of such day, being the
period of 24 hours running from midnight to midnight;
(f)    references to Articles, Sections, subsections, clauses and Exhibits are
references to Articles, Sections, subsections, clauses and Exhibits of and to
this Agreement;
(g)    the words “including” and “include” and other words of similar import
shall be deemed to be followed by the phrase “without limitation”; and
(h)    unless otherwise specified, references to any party to this Agreement or
any other document or agreement shall include such party’s successors and
permitted assigns.
ARTICLE II    

APPROVAL AND CONSULTATION OF CERTAIN MATTERS
Section 2.3    Approval of Apollo. For so long as the Minimum Condition is
satisfied, the Corporation shall not, and shall cause its Subsidiaries and
Controlled Affiliates not to, take any of the following actions or agree to,
enter into or adopt any plan with respect thereto without the prior approval
(which approval may be in the form of an action by written consent or any other
written instrument or writing) of Holdings:


5



--------------------------------------------------------------------------------





(a)    any increase or decrease in the size of the Board of Directors;
(b)    the incurrence of an aggregate amount of Indebtedness of the Corporation
and its Subsidiaries or Controlled Affiliates taken as a whole (other than (i)
Indebtedness of the Corporation and its Subsidiaries or Controlled Affiliates as
of the date hereof or any refinancing thereof up to the same maximum principal
amount of such Indebtedness outstanding as of the date hereof, (ii) capital
leases contemplated by an annual budget approved by the Board of Directors and
(iii) inter-company Indebtedness) in excess of $10.0 million;
(c)    any authorization, creation (by way of reclassification, merger,
consolidation or otherwise) or issuance of any Equity Securities of any kind of
the Corporation or its Subsidiaries, including any designation of the rights
(including special voting rights) of one or more series of preferred stock of
the Corporation, other than (i) pursuant to any equity compensation plan of the
Corporation approved by the compensation committee of the Board of Directors,
(ii) the issuance of Equity Securities of a Subsidiary of the Corporation to the
Corporation or a wholly-owned Subsidiary of the Corporation, or (iii) upon
conversion of convertible securities or upon exercise of warrants or options,
which convertible securities, warrants or options are outstanding on the date
hereof or issued in compliance with this Agreement;
(d)    any redemption, repurchase or other acquisition by the Corporation of its
Equity Securities or any declaration thereof, other than (i) the redemption,
repurchase or other acquisition by the Corporation of any Equity Securities of
any director, officer, independent contractor or employee in connection with the
termination of the employment or services of such director, officer, independent
contractor or employee as contemplated by the applicable equity compensation
plan or award agreement with respect to such Equity Securities, (ii) the
redemption, repurchase or other acquisition of any shares of Common Stock
pursuant to Section 5 of the Securityholders Agreement, dated as of the date
hereof, by and among the Company, Holdings, VoteCo and the holders party thereto
(iii) the redemption, repurchase or other acquisition of any Securities (as
defined in Section 14 of Article XIV of the Articles of Incorporation) pursuant
to Article XIV of the Articles of Incorporation or (iv) pursuant to an offer
made to all stockholders of the Corporation pro rata with respect to such Equity
Securities (regardless of whether any or all of such stockholders elect to
participate in such redemption, repurchase or other acquisition);
(e)    any material acquisition of assets or Equity Securities of any Person, in
a single transaction or a series of related transactions;
(f)    any material disposition of any assets of the Corporation or any of its
Subsidiaries or Controlled Affiliates, other than (i) dispositions to the
Corporation or any of its wholly owned Subsidiaries or (ii) the sale of
inventory or products in the ordinary course of business;
(g)    fundamental changes to the nature of the business of the Corporation and
its Subsidiaries or its Controlled Affiliates, taken as a whole as of the date
hereof,


6



--------------------------------------------------------------------------------





including entry by the Corporation or any of its Subsidiaries into material new
and unrelated lines of business and the cessation of a material portion of the
business;
(h)    any adoption, approval or issuance of any “poison pill,” stockholder or
similar rights plan by the Corporation or its Subsidiaries or Controlled
Affiliates or any amendment, restatement, modification or waiver of such plan
after the adoption thereof has been approved by Holdings in accordance with this
Section 2.1;
(i)    any payment or declaration of any dividend or distribution on any Equity
Securities of the Corporation or entering into a recapitalization transaction
the primary purpose of which is to pay a dividend or distribution, other than
dividends or distributions required to be made pursuant to the terms of any
outstanding preferred stock of the Corporation;
(j)    appointment or removal of the chairperson of the Board of Directors or
the chief executive officer, chief financial officer, general counsel,
controller or any other officer of the Corporation that would be subject to
Section 16 of the Exchange Act;
(k)    the consummation of a Change of Control or entry into any contract or
agreement the effect of which would be a Change of Control; or
(l)    any entry by the Corporation or any of its Subsidiaries or Controlled
Affiliates into voluntary liquidation, dissolution or commencement of bankruptcy
or insolvency proceedings, the adoption of a plan with respect to any of the
foregoing or the decision not to oppose any similar proceeding commenced by a
third party.
ARTICLE III    

TRANSFER
Section 3.3    Transfers and Joinders. If a Stockholder effects any Transfer of
Common Stock to a Permitted Transferee, such Permitted Transferee may, if not a
Stockholder, within five (5) days of such Transfer, execute a joinder to this
Agreement, in form and substance reasonably acceptable to the Corporation, in
which such Permitted Transferee agrees to be a “Stockholder” for all purposes of
this Agreement and which provides that such Permitted Transferee shall be bound
by and shall fully comply with the terms of this Agreement.
Section 3.4    Binding Effect on Transferees. Subject to execution of a joinder
to this Agreement within five (5) days of the applicable Transfer, in form and
substance reasonably acceptable to the Corporation, and subject further to
compliance with all applicable gaming laws and the receipt of any approvals
required thereunder, pursuant to Section 3.1, such Permitted Transferee shall
become a Stockholder hereunder.
Section 3.5    Charter Provisions. The parties hereto shall use their respective
reasonable efforts (including voting or causing to be voted all of the Voting
Securities


7



--------------------------------------------------------------------------------





held of record by such party or beneficially owned by such party by virtue of
having voting power over such Voting Securities) so as to prevent any amendment
to the Articles of Incorporation or Bylaws as in effect as of the date hereof
that would (a) add restrictions to the transferability of the Voting Securities
by any Stockholder or its Permitted Transferees at the time of such an
amendment, which restrictions are beyond those then provided for in the Articles
of Incorporation, the Bylaws, this Agreement or applicable securities laws or
(b) nullify any of the rights of any Stockholder or its Permitted Transferees at
the time of such amendment, which rights are explicitly provided for in this
Agreement, unless, in each such case, such amendment shall have been approved by
such Stockholder.
ARTICLE IV    

INFORMATION
Section 4.3    Books and Records; Access. The Corporation shall, and shall cause
its Subsidiaries to, keep proper books, records and accounts, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Corporation and each of its Subsidiaries in accordance with
generally accepted accounting principles. For so long as the Apollo Group
beneficially owns 3% or more of the outstanding shares of Common Stock, the
Corporation shall, and shall cause its Subsidiaries to, permit the Apollo Group
and their respective designated representatives, at reasonable times and upon
reasonable prior notice to the Corporation, to inspect, review and/or make
copies and extracts from the books and records of the Corporation or any of such
Subsidiaries and to discuss the affairs, finances and condition of the
Corporation or any of such Subsidiaries with the officers of the Corporation or
any such Subsidiary. For so long as the Apollo Group beneficially owns 3% or
more of the outstanding shares of Common Stock, the Corporation, upon the
written request of any member of the Apollo Group, shall, and shall cause its
Subsidiaries to, provide the Apollo Group, in addition to other information that
might be reasonably requested by the Apollo Group from time to time, (i) direct
access to the Corporation’s auditors and officers, (ii) the ability to link
Holdings’ systems into the Corporation’s general ledger and other systems in
order to enable the Apollo Group to retrieve data on a “real-time” basis,
(iii) quarter-end reports, in a format to be prescribed by the Apollo Group, to
be provided within thirty (30) days after the end of each quarter, (iv) copies
of all materials provided to the Board of Directors (or committee of the Board
of Directors) at the same time as provided to the directors (or members of a
committee of the Board of Directors), (v) access to appropriate officers and
directors of the Corporation at such times as may be requested by the Apollo
Group for consultation with respect to matters relating to the business and
affairs of the Corporation and its Subsidiaries, (vi) information in advance
with respect to any significant corporate actions, including, without
limitation, extraordinary dividends or distributions, mergers, acquisitions or
dispositions of assets, issuances of significant amounts of debt or equity and
material amendments to the Articles of Incorporation or Bylaws or the comparable
governing documents of any of its Subsidiaries, and to provide the Apollo Group,
with the right to consult with the


8



--------------------------------------------------------------------------------





Corporation and its Subsidiaries with respect to such actions, (vii) flash data,
in a format to be prescribed by the Apollo Group, to be provided within ten (10)
days after the end of each quarter and (viii) to the extent otherwise prepared
by the Corporation, operating and capital expenditure budgets and periodic
information packages relating to the operations and cash flows of the
Corporation and its Subsidiaries (all such information so furnished pursuant to
this Section 4.1, the “Information”). The Corporation agrees to consider, in
good faith, the recommendations of the Apollo Group in connection with the
matters on which the Corporation is consulted as described above. Subject to
Section 4.2, any member of the Apollo Group (and any party receiving Information
from such member of the Apollo Group) who shall receive Information shall
maintain the confidentiality of such Information, and the Corporation shall not
be required to provide such portions of any Information containing
attorney-client, work product or similar privileged information of the
Corporation or other information required by the Corporation to be kept
confidential pursuant to and in accordance with the terms of any confidentiality
agreement with a third Person or applicable law, so long as the Corporation has
used its commercially reasonable efforts to enter into an arrangement pursuant
to which it may provide such information to the Apollo Group without the loss of
any such privilege or without violating such confidentiality obligation.
Section 4.4    Sharing of Information. Individuals associated with Holdings may
from time to time serve on the Board of Directors or the equivalent governing
body of the Corporation’s Subsidiaries. The Corporation, on its behalf and on
behalf of its Subsidiaries, recognizes that such individuals (i) will from time
to time receive non-public information concerning the Corporation and its
Subsidiaries, and (ii) may (subject to the obligation to maintain the
confidentiality of such information in accordance with Section 4.1) share such
information with other individuals associated with Holdings. Such sharing will
be for the dual purpose of facilitating support to such individuals in their
capacity as members of the Board of Directors or such equivalent governing body
and enabling the Apollo Group, as equityholders, to better evaluate the
Corporation’s performance and prospects. The Corporation, on behalf of itself
and its Subsidiaries, hereby irrevocably consents to such sharing. In the event
that Holdings or any of its representatives are requested or required by law,
regulation or legal or regulatory process to disclose any non-public Information
concerning the Corporation and its Subsidiaries, Holdings or such representative
may disclose only that portion of the requested information which it is advised
by counsel is required by law, regulation or legal or regulatory process to be
disclosed so long as Holdings or such representatives uses reasonable efforts to
obtain assurances that such disclosed information will be afforded confidential
treatment. Notwithstanding the foregoing, Holdings may disclose any information
or data that it can demonstrate: (i) is or was independently developed by
Holdings or its representatives without the benefit of any non-public
Information or in breach of this Agreement; (ii) is or becomes generally
available to the public, other than as a result of disclosure by Holdings or its
representatives in breach of this Agreement or any other duty of confidentiality
owed to the Corporation; (iii) becomes available to Holdings or its
representatives from a source other than the Corporation or any of its
representatives, so long as that source is, to Holdings’ or its representatives’
knowledge, as applicable, not prohibited from disclosing such information or
data to you by any


9



--------------------------------------------------------------------------------





restrictions on disclosure or use or any other duty of confidentiality to the
Corporation; or (iv) is known to, or already in the possession of, Holdings or
its representatives on a non-confidential basis prior to it being furnished
pursuant to this Agreement, so long as, to Holdings’ or its representatives’
knowledge, the source of such information was not bound by any restrictions on
disclosure or use or any other duty of confidentiality to the Corporation.
ARTICLE V    

BOARD REPRESENTATION
Section 5.3    Composition of Initial Board.
(a)    The Corporation shall take all necessary actions so as to cause the Board
of Directors to be comprised of six (6) directors, who shall be divided into
three (3) classes of directors in accordance with the terms of the Articles of
Incorporation. As of the date hereof, the six (6) directors shall be divided
into three (3) classes as follows:
(i)    the Class I directors shall include Daniel Cohen and Yvette Landau;
(ii)    the Class II directors shall include Eric Press and Adam Chibib; and
(iii)    the Class III directors shall include David Sambur and David Lopez.
(b)    For the avoidance of doubt, Section 5.1(a) is applicable solely to the
initial composition of the Board of Directors at the time of the IPO, except
that, subject to the Articles of Incorporation, a director shall remain a member
of the class of directors to which he or she was assigned in accordance with
Section 5.1(a).
Section 5.4    Nominees.
(a)    The Corporation shall take all necessary actions so as to cause to be
elected to the Board of Directors, and to cause to continue in office, at any
given time, a number of individuals nominated by Holdings (each, a “Stockholder
Nominee”) equal to:
(i)    for so long as the Percentage Interest of the Apollo Group and its
Permitted Transferees is at least 50%, the Percentage Interest of the Apollo
Group and its Permitted Transferees multiplied by the total number of
directorships comprising the Board of Directors (i.e., for the avoidance of
doubt, including any vacancies and newly created directorships) (the “Entire
Board”), and rounded up to the nearest whole number; and
(ii)    for so long as the Percentage Interest of the Apollo Group and its
Permitted Transferees is at least 5% but less than 50%, the greater of (x) the
Percentage Interest of the Apollo Group and its Permitted Transferees multiplied
by the total number


10



--------------------------------------------------------------------------------





of directorships comprising the Entire Board and rounded up to the nearest whole
number and (y) one.
(b)    The Corporation agrees to (i) include the Stockholder Nominees in the
slate of persons nominated and recommended by the Board of Directors (or a
committee thereof) for election to the Board of Directors at every meeting (or
action by written consent without a meeting) of stockholders of the Corporation
at which directors are to be elected, (ii) use its best efforts to cause the
election of each such Stockholder Nominee to the Board of Directors, including
soliciting proxies or consents in favor thereof to the same or greater extent as
it does so in favor of the other members of such slate, (iii) not permit the
number of persons nominated or recommended by the Board of Directors (or a
committee thereof) to exceed the number of directorships to be elected at such
meeting (or by such action by written consent without a meeting) and (iv) use
its best efforts to cause each class of the Board of Directors to include, to
the extent practicable, at least one Stockholder Nominee.
(c)    The Corporation shall take all action within its control so that a
Stockholder Nominee will not be removed from the Board of Directors without the
approval of Holdings, so long as the Percentage Interest of the Apollo Group and
its Permitted Transferees continues to equal or exceed 5%. If Holdings notifies
the Apollo Group of its desire to remove, for any reason or no reason, any
Stockholder Nominee from the Board of Directors, the Apollo Group shall vote or
cause to be voted all of the shares of Voting Securities beneficially owned by
the Apollo Group for the removal of such Stockholder Nominee, and the
Corporation shall take all required action, if any, to permit the taking of such
vote and removal by the Apollo Group.
(d)    In the event that a vacancy is created at any time by the death,
disability, retirement, resignation or removal of any director who was a
Stockholder Nominee, the Corporation agrees to take at any time and from time to
time all actions necessary to cause the vacancy created thereby to be filled as
promptly as practicable by a new Stockholder Nominee; provided, that for the
avoidance of doubt, Holdings shall not have the right to nominate a new
Stockholder Nominee, and the Board of Directors and the Apollo Group shall not
be required to take any action to cause any vacancy to be filled with any such
new Stockholder Nominee, to the extent that election or appointment of such new
Stockholder Nominee to the Board of Directors would result in a number of
Stockholder Nominees serving on the Board of Directors being in excess of the
number of Stockholder Nominees to which Holdings is then entitled pursuant to
Section 5.2(a).
(e)    If the number of directors entitled to be nominated as Stockholder
Nominees pursuant to Section 5.2(a) decreases, the Stockholder Nominee(s) then
in office as directors need not resign from the Board of Directors at or prior
to the end of such director’s term and, if the Board of Directors (or a
committee thereof) recommends the nomination of such director(s) for election at
the next annual meeting coinciding with the end of such director’s term or
otherwise is reelected to the Board of Directors thereafter, such director shall
no longer be considered a Stockholder Nominee.


11



--------------------------------------------------------------------------------





Section 5.5    Committees. For so long as this Agreement is in effect, the
Corporation shall take all necessary actions to cause to be appointed to each
committee of the Board of Directors a number of Stockholder Nominees that is as
proportionate (rounding up to the next whole director) to the number of members
of such committee as is the number of Stockholder Nominees that Holdings is
entitled to nominate to the Board of Directors under this Agreement to the
number of directorships constituting the Entire Board, in each case to the
extent such directors are permitted to serve on such committee under the
applicable rules of the SEC and any applicable stock exchange. It is understood
by the parties hereto that Holdings shall not have any obligation to appoint any
Stockholder Nominee to any committee of the Board of Directors and any failure
to exercise such right in this section in a prior period shall not constitute
any waiver of such right in a subsequent period.
ARTICLE VI    
INDEMNIFICATION
Section 6.3    Right to Indemnification. The Corporation shall indemnify and
hold harmless, to the fullest extent permitted by applicable law as it presently
exists or may hereafter be amended, VoteCo, each Stockholder, its Affiliates and
its direct and indirect partners (including partners of partners and
stockholders and members of partners), members, stockholders, managers,
directors, officers, employees and agents and each Person who controls any of
them within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (the “Covered Persons”) from and against any and all losses,
claims, damages, liabilities and expenses (including reasonable attorneys’ fees)
sustained or suffered by any such Covered Person based upon, relating to,
arising out of, or by reason of any third party or governmental claims relating
to such Covered Person’s status as a Covered Person (including any and all
losses, claims, damages or liabilities under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, at common law or
otherwise, which relate directly or indirectly to the registration, purchase,
sale or ownership of any Equity Securities of the Corporation or to any
fiduciary obligation owed with respect thereto), including in connection with
any third party or governmental action or claim relating to any action taken or
omitted to be taken or alleged to have been taken or omitted to have been taken
by any Covered Person as a stockholder or controlling person, including claims
alleging so-called control person liability or securities law liability (any
such claim, a “Claim”). Notwithstanding the preceding sentence, except as
otherwise provided in Section 6.3, the Corporation shall be required to
indemnify a Covered Person in connection with a Claim (or part thereof)
commenced by such Covered Person only if the commencement of such Claim (or part
thereof) by the Covered Person was authorized by the Board of Directors.
Section 6.4    Prepayment of Expenses. To the extent not prohibited by
applicable law, the Corporation shall pay the expenses (including reasonable
attorneys’ fees) incurred by a Covered Person in defending any Claim in advance
of its final disposition; provided, however, that, to the extent required by
applicable law, such payment of expenses in advance of the final disposition of
such Claim shall be made only


12



--------------------------------------------------------------------------------





upon receipt of an undertaking by such Covered Person to repay all amounts
advanced if it should be ultimately determined that such Covered Person is not
entitled to be indemnified under this ARTICLE VI or otherwise.
Section 6.5    Claims. If a claim for indemnification or advancement of expenses
under this ARTICLE VI is not paid in full within 30 days after a written claim
therefor by the Covered Person has been received by the Corporation, such
Covered Person may file suit to recover the unpaid amount of such claim and, if
successful in whole or in part, shall be entitled to be paid the expense of
prosecuting such claim. In any such action the Corporation shall have the burden
of proving that the Covered Person is not entitled to the requested
indemnification or advancement of expenses under applicable law.
Section 6.6    Nonexclusivity of Rights. The rights conferred on any Covered
Person by this ARTICLE VI shall not be exclusive of any other rights that such
Covered Person may have or hereafter acquire under any statute, provision of the
Articles of Incorporation or Bylaws or any agreement, vote of stockholders or
disinterested directors or otherwise.
Section 6.7    Other Sources. Subject to Section 6.6, the Corporation’s
obligation, if any, to indemnify or to advance expenses to any Covered Person
shall be reduced by any amount such Covered Person may collect as
indemnification or advancement of expenses from any other Person.
Section 6.8    Indemnitor of First Resort. The Corporation hereby acknowledges
that the Covered Persons may have certain rights to advancement and/or
indemnification by certain Affiliates of the Apollo Group (collectively, the
“Fund Indemnitors”). In all events, (i) the Corporation hereby agrees that it is
the indemnitor of first resort (i.e., its obligation to a Covered Person to
provide advancement and/or indemnification to such Covered Person is primary and
any obligation of the Fund Indemnitors (including any Affiliate thereof other
than the Corporation) to provide advancement or indemnification hereunder or
under any other indemnification agreement (whether pursuant to contract, by-laws
or charter), or any obligation of any insurer of the Fund Indemnitors to provide
insurance coverage, for the same expenses, liabilities, judgments, penalties,
fines and amounts paid in settlement (including all interest, assessments and
other charges paid or payable in connection with or in respect of such expenses,
liabilities, judgments, penalties, fines and amounts paid in settlement)
incurred by such Covered Person is secondary and (ii) if any Fund Indemnitor (or
any Affiliate thereof, other than the Corporation) pays or causes to be paid,
for any reason, any amounts otherwise indemnifiable hereunder or under any other
indemnification agreement (whether pursuant to contract, by-laws or charter)
with such Covered Person, then (x) such Fund Indemnitor (or such Affiliate, as
the case may be) shall be fully subrogated to all rights of such Covered Person
with respect to such payment and (y) the Corporation shall fully indemnify,
reimburse and hold harmless such Fund Indemnitor (or such other Affiliate, as
the case may be) for all such payments actually made by such Fund Indemnitor (or
such other Affiliate, as the case may be).


13



--------------------------------------------------------------------------------





ARTICLE VII    

TERMINATION
Section 7.3    Term. The terms of this Agreement shall terminate, and be of no
further force and effect, upon the first to occur of:
(a)    the mutual consent of all of the parties hereto;
(b)    with respect to each Stockholder, the first time such Stockholder has
Transferred all (but not less than all) of its Common Stock; or
(c)    the consummation of a Change of Control.
Section 7.4    Survival. If this Agreement is terminated pursuant to Section
7.1, this Agreement shall become void and of no further force and effect, except
for: (i) the provisions set forth in this Section 7.2, ARTICLE VI, Section 9.4,
Section 9.5, Section 9.6 and Section 9.9 and (ii) the rights of the Stockholders
with respect to the breach of any provision hereof by the Corporation, which
shall, in each case of clauses (i) and (ii), survive the termination of this
Agreement.
ARTICLE VIII    

REPRESENTATIONS AND WARRANTIES
Section 8.3    Representations and Warranties of the Stockholders. Each
Stockholder represents and warrants to the Corporation that (a) such Stockholder
is duly authorized to execute, deliver and perform this Agreement; (b) this
Agreement has been duly executed by such Stockholder and is a valid and binding
agreement of such Stockholder, enforceable against such Stockholder in
accordance with its terms; and (c) the execution, delivery and performance by
such Stockholder of this Agreement does not violate or conflict with or result
in a breach of or constitute (or with notice or lapse of time or both would
constitute) a default under any agreement to which such Stockholder is a party
or, if such Stockholder is an entity, the organizational documents of such
Stockholder.
Section 8.4    Representations and Warranties of VoteCo. VoteCo represents and
warrants to the Corporation that (a) VoteCo is duly authorized to execute,
deliver and perform this Agreement; (b) this Agreement has been duly executed by
VoteCo and is a valid and binding agreement of VoteCo, enforceable against
VoteCo in accordance with its terms; and (c) the execution, delivery and
performance by VoteCo of this Agreement does not violate or conflict with or
result in a breach of or constitute (or with notice or lapse of time or both
would constitute) a default under the organizational documents of VoteCo.
Section 8.5    Representations and Warranties of the Corporation. The
Corporation represents and warrants to each Stockholder and VoteCo that (a) the
Corporation is duly


14



--------------------------------------------------------------------------------





authorized to execute, deliver and perform this Agreement; (b) this Agreement
has been duly authorized, executed and delivered by the Corporation and is a
valid and binding agreement of the Corporation, enforceable against the
Corporation in accordance with its terms; and (c) the execution, delivery and
performance by the Corporation of this Agreement does not violate or conflict
with or result in a breach by the Corporation of or constitute (or with notice
or lapse of time or both would constitute) a default by the Corporation under
the Articles of Incorporation or Bylaws, any existing applicable law, rule,
regulation, judgment, order, or decree of any Governmental Entity exercising any
statutory or regulatory authority over any of the foregoing, domestic or
foreign, having jurisdiction over the Corporation or any of its Subsidiaries or
Controlled Affiliates or any of their respective properties or assets, or any
agreement or instrument to which the Corporation or any of its Subsidiaries or
Controlled Affiliates is a party or by which the Corporation or any of its
Subsidiaries or Controlled Affiliates or any of their respective properties or
assets may be bound.
ARTICLE IX    

MISCELLANEOUS
Section 9.3    Entire Agreement. This Agreement, together with documents
contemplated hereby, constitute the entire agreement between the parties hereto
pertaining to the subject matter hereof and fully supersede any and all prior or
contemporaneous agreements or understandings between the parties hereto
pertaining to the subject matter hereof.
Section 9.4    Further Assurances. Each of the parties hereto does hereby
covenant and agree on behalf of itself, its successors, and its permitted
assigns, without further consideration, to prepare, execute, acknowledge, file,
record, publish, and deliver such other instruments, documents and statements,
and to take such other actions as may be required by law or reasonably necessary
to effectively carry out the intent and purposes of this Agreement.
Section 9.5    Notices. Any notice, consent, payment, demand, or communication
required or permitted to be given by any provision of this Agreement shall be in
writing and shall be (a) delivered personally to the Person or to an officer of
the Person to whom the same is directed, (b) sent by facsimile, overnight mail
or registered or certified mail, return receipt requested, postage prepaid, or
(c) sent by e-mail, with electronic or written confirmation of receipt, in each
case addressed as follows:
(i)    if to the Corporation, to:


PlayAGS, Inc.
5475 S. Decatur Blvd, Suite 100
Las Vegas, Nevada
Attention:     Vic Gallo



15



--------------------------------------------------------------------------------





Email:     v.gallo@playags.com
Telephone:     702-724-1111
with a copy (which shall not constitute notice) to:
Apollo Gaming Holdings, L.P.
c/o Apollo Management VIII, LP
9 West 57th Street, 43rd Floor
New York, New York 10019
Attention:     David Sambur
Email:         sambur@apollolp.com
Attention:     Laurie Medley
Email:         lmedley@apollolp.com
Telephone:     212-515-3484
Facsimile:     646-390-1501


(ii)     If to any member of the Apollo Group, to:


Apollo Gaming Holdings, L.P.
c/o Apollo Management VIII, LP
9 West 57th Street, 43rd Floor
New York, New York 10019
Attention:     David Sambur
Email:         sambur@apollolp.com
Attention:     Laurie Medley
Email:         lmedley@apollolp.com
Telephone:     212-515-3484
Facsimile:     646-390-1501


with a copy (which shall not constitute notice) to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:     Ross A. Fieldston
Email:        rfieldston@paulweiss.com
Telephone:    212-373-3075
Fax:        212-492-0075


(iii)     if to any other Stockholder, to:


the address and facsimile number of such Stockholder set forth in the records of
the Corporation.


16



--------------------------------------------------------------------------------





Any such notice shall be deemed to be delivered, given and received for all
purposes as of: (A) the date so delivered, if delivered personally, (B) upon
receipt, if sent by facsimile or e-mail, or (C) on the date of receipt or
refusal indicated on the return receipt, if sent by registered or certified
mail, return receipt requested, postage and charges prepaid and properly
addressed.
Section 9.6    Governing Law. ALL ISSUES AND QUESTIONS CONCERNING THE
APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES TO THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEVADA, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS
(WHETHER OF THE STATE OF NEVADA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEVADA.
Section 9.7    Consent to Jurisdiction. ANY AND ALL SUITS, LEGAL ACTIONS OR
PROCEEDINGS ARISING OUT OF THIS AGREEMENT (INCLUDING AGAINST ANY DIRECTOR OR
OFFICER OF THE CORPORATION) SHALL BE BROUGHT SOLELY IN THE EIGHTH JUDICIAL
DISTRICT COURT LOCATED IN CLARK COUNTY, NEVADA, OR IN THE EVENT SUCH COURT
DENIES JURISDICTION, IN ANY OTHER STATE OR FEDERAL COURT LOCATED IN THE STATE OF
NEVADA, AND EACH PARTY HERETO HEREBY SUBMITS TO AND ACCEPTS THE EXCLUSIVE
JURISDICTION OF SUCH COURT FOR THE PURPOSE OF SUCH SUITS, LEGAL ACTIONS OR
PROCEEDINGS. IN ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING, EACH PARTY HERETO
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND AGREES
THAT SERVICE THEREOF MAY BE MADE IN ACCORDANCE WITH SECTION 9.3 OR ANY OTHER
METHOD PERMITTED BY LAW. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH PARTY
HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OR ANY SUCH SUIT, LEGAL ACTION OR PROCEEDING IN ANY
SUCH COURT AND HEREBY FURTHER WAIVES ANY CLAIM THAT ANY SUIT, LEGAL ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
Section 9.8    Equitable Remedies. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with its specific terms or was otherwise
breached. It is accordingly agreed that the parties hereto shall be entitled to
an injunction or injunctions and other equitable remedies to prevent breaches of
this Agreement and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which they are entitled at law or in
equity. Any requirements for the securing or posting of any bond with respect to
such remedy are hereby waived by each of the parties hereto.


17



--------------------------------------------------------------------------------





Each party further agrees that, in the event of any action for an injunction or
other equitable remedy in respect of such breach or enforcement of specific
performance, it will not assert the defense that a remedy at law would be
adequate.
Section 9.9    Construction. This Agreement shall be construed as if all parties
hereto prepared this Agreement.
Section 9.10    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart shall for all purposes be deemed an
original, and all such counterparts shall together constitute but one and the
same agreement.
Section 9.11    Third Party Beneficiaries. Except for the rights of Covered
Persons set forth in ARTICLE VI, nothing in this Agreement, express or implied,
is intended or shall be construed to give any Person other than the parties
hereto (or their respective legal representatives, successors, heirs and
distributees) any legal or equitable right, remedy or claim under or in respect
of any agreement or provision contained herein, it being the intention of the
parties hereto that this Agreement is for the sole and exclusive benefit of such
parties (or such legal representatives, successors, heirs and distributees) and
for the benefit of no other Person.
Section 9.12    Binding Effect. Except as otherwise provided herein, all the
terms and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the respective successors and permitted
assigns of the parties hereto. Neither VoteCo nor any Stockholder may assign any
of its rights hereunder to any Person other than a Permitted Transferee. Each
Permitted Transferee of VoteCo or any Stockholder shall be subject to all of the
terms of this Agreement, and by taking and holding such shares such Person shall
be entitled to receive the benefits of and be conclusively deemed to have agreed
to be bound by and to comply with all of the terms and provisions of this
Agreement. Notwithstanding the foregoing, no successor or assignee of the
Corporation shall have any rights granted under this Agreement until such Person
shall acknowledge its rights and obligations hereunder by a signed written
statement of such Person’s acceptance of such rights and obligations.
Section 9.13    Severability. In the event that any provision of this Agreement
as applied to any party or to any circumstance, shall be adjudged by a court to
be void, unenforceable or inoperative as a matter of law, then the same shall in
no way affect any other provision in this Agreement, the application of such
provision in any other circumstance or with respect to any other party, or the
validity or enforceability of the Agreement as a whole.
Section 9.14    Adjustments Upon Change of Capitalization. In the event of any
change in the outstanding Common Stock, by reason of dividends, distributions,
splits, reverse splits, spin-offs, split-ups, recapitalizations, combinations,
exchanges of shares and the like, the term “Common Stock” shall refer to and
include the securities received or resulting therefrom, but only to the extent
such securities are received in exchange for or in respect of Common Stock.


18



--------------------------------------------------------------------------------





Section 9.15    Amendments; Waivers.
(a)    No provision of this Agreement may be amended or waived unless such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Corporation and Holdings, or in the case of a waiver, by either the
Corporation if such waiver is to be effective against the Corporation, or
Holdings, if such waiver is to be effective against the Stockholders or VoteCo;
provided that any amendment or waiver that affects the rights or obligations of
any Stockholder hereunder in a manner disproportionately adverse to such
Stockholder as compared to the other Stockholders shall require the written
consent of such Stockholder.
(b)    No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
Section 9.16    Actions in Other Capacities. Nothing in this Agreement shall
limit, restrict or otherwise affect any actions taken by any Stockholder in its
capacity as a stockholder, partner or member of the Corporation or any of its
Subsidiaries or Controlled Affiliates, nor shall any of the Corporation’s
covenants herein in any way limit, restrict or otherwise affect the ability of
any director or officer of the Corporation to exercise his or her fiduciary
duties as a director or officer of the Corporation; provided, that the
Corporation shall nevertheless in all events remain liable for any breach of its
covenants under this Agreement.
Section 9.17    Non-Recourse. No officer or director of the Corporation shall be
personally liable to the Corporation, VoteCo or any Stockholder as a result of
any acts or omissions taken under this Agreement in good faith. Notwithstanding
anything that may be expressed or implied in this Agreement, and notwithstanding
that VoteCo or certain of the Stockholders may be limited partnerships or
limited liability companies, VoteCo and each Stockholder covenants, agrees and
acknowledges that, except as required by applicable law, no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against the Apollo Group or any of its Affiliates or any
of its or their former, current or future direct or indirect equity holders,
controlling persons, shareholders, directors, officers, employees, agents,
Affiliates, members, financing sources, accountants, advisors, managers, general
or limited partners, assignees or representatives (“Related Parties”), whether
by the enforcement of any assessment or by any legal or equitable proceeding, or
by virtue of any applicable law, it being expressly agreed and acknowledged that
no personal liability whatsoever shall attach to, be imposed on or otherwise be
incurred by any of the Related Parties, as such, for any obligation or liability
of the Corporation, the Apollo Group or any Stockholder, under this Agreement or
any documents or instruments delivered in connection with this Agreement in
respect of or by reason of obligations or liabilities or their creation.


19



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Stockholders Agreement to be
duly executed and delivered, all as of the date first set forth above.
PLAYAGS, INC.
By:
/s/ David Lopez    
Name: David Lopez
Title:     Chief Executive Officer and President

APOLLO GAMING HOLDINGS, L.P.

By: Apollo Gaming Holdings GP, LLC,
its general partner
By:
/s/ David Sambur     
Name: David B. Sambur
Title: Chief Executive Officer, President,     Treasurer and Secretary

AP GAMING VOTECO, LLC
By:
/s/ Marc Rowan    
Name: Marc Rowan
Title: Member

By:
/s/ David Sambur    
Name: David B. Sambur
Title:     Member





[Signature Page to Stockholders Agreement]